Citation Nr: 1608258	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  04-10 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hypercholesterolemia.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for a respiratory disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active air service from June 2000 to May 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The issues of entitlement to service connection for a sleep disorder, a respiratory disorder, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an October 2015 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claims for entitlement to service connection for ulcerative colitis, hypertension, and hypercholesterolemia.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for entitlement to service connection for ulcerative colitis, hypertension, and hypercholesterolemia have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in an October 2015 statement, the Veteran expressly withdrew his appeal with regard to the issues of entitlement service connection for ulcerative colitis, hypertension, and hypercholesterolemia prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are therefore dismissed.


ORDER

The appeal of the claim of entitlement to service connection for ulcerative colitis is dismissed.

The appeal of the claim of entitlement to service connection for hypertension is dismissed.

The appeal of the claim of entitlement to service connection for hypercholesterolemia is dismissed.


REMAND

Regarding the claims for service connection for a sleep disorder, a respiratory disorder, and an acquired psychiatric disorder, to include anxiety disorder, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at his local VA office in a March 2015 VA Form 9 - Appeal to the Board of Veterans' Appeals.  Alternatively, if a travel Board hearing could not be scheduled within 12 months, the Veteran requested a videoconference hearing before a VLJ.  As such, a hearing should be provided.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel Board hearing or a videoconference hearing before a VLJ at the RO consistent with the Veteran's request.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


